Citation Nr: 1102305	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-09 214	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. Neilson, Counsel






INTRODUCTION

The appellant had service in an Army National Guard unit from 
September 1984 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.


REMAND

A "veteran" is defined as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable."  
38 U.S.C.A. § 101(2) (West 2002).  The term "active military, 
naval, or air service" includes active duty, and "any period of 
active duty for training during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled or 
died from an injury incurred or aggravated in line of duty."  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2010); see 
Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  

Active duty for training (ACDUTRA) is defined, in part, as 
"full-time duty in the Armed Forces performed by Reserves for 
training purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 
C.F.R. § 3.6(c).  "The term 'Reserve' means a member of a 
reserve component of one of the Armed Forces."  38 U.S.C.A. 
§ 101(26).  With respect to members of the Army National Guard or 
Air National Guard, ACDUTRA means full-time duty under section 
316, 502, 503, 505 of title 32, or the prior corresponding 
provisions of law.  38 U.S.C.A. § 101(22)(c).

As noted, the term "active military, naval, or air service" 
includes active duty.  It also includes "any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or aggravated 
in line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a); see McManaway v. West, 
13 Vet. App. 60, 67 (1999) (citing Paulson v. Brown, 7 Vet. App. 
466, 469-70, for the proposition that, "if a claim relates to 
period of [ACDUTRA], a disability must have manifested itself 
during that period; otherwise, the period does not qualify as 
active military service and claimant does not achieve veteran 
status for purposes of that claim.").  

Generally, establishing service connection requires medical or, 
in certain circumstances, lay evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a nexus between the claimed in-service disease 
or injury and the present disability.  See Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

In November 2007, the appellant submitted his claim for VA 
disability compensation, seeking service connection for hearing 
loss and tinnitus, among other things.  In his VA Form 21-526 
(Veteran's Application for Compensation and/or Pension), he 
indicated that he had served with the Army National Guard from 
September 1984 to September 1992.  The appellant stated that in 
September 1986, during training at Fort Benning, Georgia, he 
noticed hearing loss and a ringing in his ears after training 
with mortars.  

In February 2008, the RO sent to the appellant a letter informing 
him of the evidence necessary to substantiate his service 
connection claims.  The RO noted that the appellant had indicated 
his association with a Reserve or Guard unit and requested that 
he provide the RO with certain information, to include his name, 
mailing address, telephone number of his unit, dates of unit 
assignment, and a statement as to whether the unit was a Reserve 
unit or a National Guard unit.  The RO also requested an original 
or certified copy of the appellant's DD-214.  In response, the 
appellant indicated that he had no further information or 
evidence to provide in support of his claim.  There is no 
indication in the claims folder that the appellant provided the 
requested information with regard to the specifics of his 
service.  

That same month, the RO sought to verify the appellant's service 
dates and obtain his records by means of an electronic request.  
The request listed the appellant as having service from September 
28, 1984, to September 27, 1992.  The National Personnel Records 
Center (NPRC) responded to the RO's request in March 2008.   The 
response noted that the appellant had "no active duty other than 
for training purposes."  Specific dates of ACDUTRA or inactive 
duty training were not provided.  

The appellant's service treatment records (STRs) were received in 
March 2008.  They contain a September 1984 entrance examination 
for the Michigan Army National Guard (MI ARNG).  The appellant's 
immunization record shows a vaccination for smallpox in June 1985 
at Fort Benning.  His STRs also contain a MI ARNG physical report 
dated on July 3, 1986.  A chronological record of medical care 
reflects a July 6, 1986, entry from the TMC Reception Station at 
Fort Benning.  It further documents treatment for arm and 
shoulder pain at the Fort Benning Medical Clinic on July 31, 
1986.  In the "patient's identification" box, the appellant's 
organization is listed as the CSC 3rd Battalion, 126th Infantry, 
Big Rapids, Michigan.  

The Board notes that the initial rating decision in this case was 
issued by the RO in March 2008.  The rating decision stated that 
the appellant was a "veteran of the Peacetime and Gulf War Era" 
who had "served in the Army from September 28, 1984, to 
September 27, 1992."  There was no mention of National Guard 
service, or discussion of whether the appellant's MI ARNG service 
would qualify as active military service under the applicable VA 
definitions.  Thus, although the RO denied service connection 
upon finding that the appellant's claimed disabilities were not 
related to his military service, the appellant's status remains 
unclear.  

Based upon the evidence contained in the claims folder currently 
before the Board, the nature of the appellant's service from 
September 1984 to September 1992 is not clear as to whether any 
portion of it can be considered as active military service or 
active duty.  NPRC's response to the RO's request for 
verification appears to suggest that the appellant had period(s) 
of ACDUTRA, but it was not definitively noted as such; nor were 
any dates provided for the appellant's training period(s).  

As noted above, VA disability compensation is payable only to 
veterans.  As such, the issue of eligibility for service 
connection in this case turns on the nature of the appellant's 
service and whether it amounts to "active military, naval, or 
air service."  38 U.S.C.A. § 101(2), (22), (24).  "[T]o have 
basic eligibility for veterans benefits based on a period of duty 
as a member of a state Army National Guard, a National Guardsman 
must have been ordered into Federal service by the President of 
the United States, see 10 U.S.C.[A.] § 12401, or must have 
performed "full-time duty" under the provisions of 32 
U.S.C.[A.] §§ 316, 502, 503, 504, or 505."  Allen v. Nicholson, 
21 Vet. App. 54, 57 (2007) (citing 38 U.S.C. §§ 101(21), 
(22)(C)).  Further, eligibility can then only be established 
based on a period of "fulltime duty" as a National Guardsman if 
it is shown the appellant's hearing loss or tinnitus manifested 
itself during that period.  See Paulson, supra.

Although the RO requested verification of the appellant's period 
of service, the claims folder contains no confirmation of the 
appellant's service; nor does it indicate the dates of the 
appellant's "training" or the authority under which that 
training was conducted.  Thus, a remand is necessary to clarify 
the appellant's service dates, branch of service, and all periods 
of active duty, ACDUTRA, or inactive duty training.  On remand, 
the appellant's complete military personnel records must be 
obtained and associated with the claims folder.  

Also on remand, the appellant must be adequately notified of the 
information and evidence necessary to substantiate claims in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp 2010)), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2010).  These 
provisions provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  They also require VA 
to notify the claimant and the claimant's representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court), held that 
the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  

Although the February 2008 VCAA notice letter requested that the 
appellant provide information regarding his National Guard or 
Reserve duty service, it did not specifically inform him of the 
information and evidence necessary to substantiate a claim based 
on National Guard duty.  Accordingly, on remand, the appellant 
should be sent a new VCAA letter notifying him of the information 
and evidence necessary to substantiate his service connection 
claims, which notice includes specific information on the element 
of veteran status based on National Guard service.  

Further, the Board notes that in his VA Form 9 (Appeal to the 
Board of Veterans' Appeals), the appellant indicated that he had 
undergone an audiology examination in May 2008.  It appears from 
his statement that the examination was performed by a private 
audiologist.  The report of that examination is not contained 
within the claims folder.  

Under 38 U.S.C.A § 5103A, VA must "make reasonable efforts to 
assist a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered by 
the Secretary."  38 U.S.C.A § 5103A(a)(1) (West 2002); see 38 
C.F.R. § 3.159(c) (obligating VA to obtain relevant records from 
Federal department or agency).  This duty to assist includes 
making "reasonable efforts to obtain relevant records (including 
private records)," as long as the claimant "adequately 
identifies" those records and authorizes the Secretary to obtain 
them.  38 U.S.C.A § 5103A(b)(1); Loving v. Nicholson, 19 Vet. 
App. 96, 101-02 (2005).  

Thus, on remand, the agency of original jurisdiction (AOJ) should 
contact the appellant with a request that he provide the full 
name and address for the audiologist (identified as D. B. in his 
VA Form 9) from which he reportedly received a May 2008 
examination.  Following receipt of the necessary authorization 
for release of such private medical records to the VA, the AOJ 
should attempt to obtain the May 2008 audiology examination 
report.  The appellant is reminded that "the duty to assist is 
not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  The appellant must provide the AOJ with enough 
identifying information to enable the AOJ to obtain the private 
audiologist's report.  

VA's duty to assist also includes the duty to provide a medical 
examination or obtain a medical opinion "when such an 
examination or opinion is necessary to make a decision on the 
claim."  38 U.S.C.A. § 5103A(d).  Here, the appellant has 
provided lay statements regarding the in-service onset of his 
hearing loss and tinnitus.  The Board notes that the appellant is 
competent to testify as to symptoms such as ringing in the ears.  
See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating the 
"[l]ay testimony is competent . . . to establish the presence of 
observable symptomatology and 'may provide sufficient support for 
a claim of service connection'" (quoting Layno v. Brown, 6 Vet. 
App. 465, 469 (1994))).  Further, a review of the VA treatment 
records shows an assessment of tinnitus with episode of 
Eustachian tube dysfunction.  

Thus, after the development set forth above has been completed, 
the AOJ should schedule the appellant for a VA audiology 
examination in connection with his claims.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send to the 
appellant a new VCAA notice letter.  
The letter should specifically notify 
him of the information and evidence 
necessary to substantiate his claims 
for service connection based on his 
National Guard service.  The appellant 
should be given an opportunity to 
respond to the notice, and any 
additional information or evidence 
received should be associated with the 
claims file.

2.  The AOJ should contact the 
appellant and request that he identify 
the names, addresses and approximate 
dates of treatment for all health care 
providers, VA and private, who may 
possess additional records pertinent 
to his claims.  The AOJ should attempt 
to obtain and associate with the 
claims folder any medical records 
identified by the appellant that are 
not already of record.  

The AOJ should specifically request 
from the appellant that he provide the 
full name and address for the private 
audiologist (identified as D. B. in 
his VA Form 9) from which he 
reportedly received an examination in 
May 2008.  Following receipt of that 
information, the AOJ should contact 
the audiologist or facility in 
question, with a request that copies 
of any and all records of treatment or 
examination of the appellant on file 
be provided to the AOJ.  The appellant 
should be requested to sign the 
necessary authorization for release of 
such private medical records to the 
VA.  

All attempts to procure those records 
should be documented in the file.  If 
the AOJ cannot obtain records 
identified by the appellant, a 
notation to that effect should be 
inserted in the file.  In addition, 
the appellant and his representative 
should be informed of any such 
problem.

3.  The AOJ must confirm the 
appellant's military service and 
verify his dates of service.  The AOJ 
should determine whether that service 
was active duty, ACDUTRA or inactive 
duty training, and, to the extent 
feasible, provide the dates for each 
period of service.  As part of that 
process, the AOJ should attempt to 
obtain a copy of any DD 214 or other 
separation certificate, as well as the 
appellant's Official Military 
Personnel File (OMPF) and/or Military 
Personnel Record Jacket (MPRJ) or the 
like.  The appropriate agency must be 
contacted to obtain the records.  All 
attempts to obtain this data, and any 
responses received, should be 
documented in the claims folder.

4.  The appellant should thereafter be 
afforded a VA audiology examinations 
to evaluate his claims of service 
connection for hearing loss and 
tinnitus.  The audiologist is 
requested to identify auditory 
thresholds, in decibels, at 
frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz.  A Maryland CNC Test 
should also be administered to 
determine speech recognition scores.  
Any additional evaluations, studies, 
and tests deemed necessary by the 
examiner should be conducted.  The 
audiologist should be asked to review 
the record, take a detailed history 
from the appellant, and provide an 
opinion as to the medical 
probabilities that any hearing loss or 
tinnitus is attributable to any period 
of active duty, ACDUTRA, or inactive 
duty training.  A detailed explanation 
for each opinion should be set forth.

5.  After undertaking any other 
development deemed appropriate, the 
AOJ should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the appellant should be 
furnished with a supplemental 
statement of the case (SSOC) and 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted. No action is required of the 
appellant until he is notified.  The appellant has the right to 
submit additional evidence and argument on the matters the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

